COMPANY CONTACT: Investor Relations Contact: Tony M. Shelby, Chief Financial Officer Linda Latman (212) 836-9609 (405) 235-4546 Lena Cati (212) 836-9611 The Equity Group Inc. FOR IMMEDIATE RELEASE LSB INDUSTRIES, INC. REPORTS RESULTS FOR THE 2009 FIRST QUARTER OKLAHOMA CITY, Oklahoma…May 11, 2009… LSB Industries, Inc. (NYSE: LXU) announced today net income available to common shareholders for the first quarter of 2009 of $11.4 million ($0.51 per diluted share), up from $10.6 million ($0.46 per diluted share) in the same period in 2008. First Quarter 2009 Financial Highlights Compared to First Quarter 2008: § Net sales were $150.2 million, a 6.4% decline from $160.5 million; § Operating income was $19.4 million compared to $19.3 million; § Net income rose 7.7% to $11.7 million from $10.9 million; § Net income applicable to common shareholders increased 7.9% to $11.4 million from $10.6 million; § Diluted earnings per common share rose to $0.51 from $0.46. Items Affecting Comparability of First Quarter 2009 Results to First Quarter 2008: The first quarter 2009 gross profit includes: · Climate Control Business gains on copper hedging contracts of $.5 million compared to $2.6 million in the same quarter last year; · $2.5 million profit margin on Chemical Business sales in excess of current market prices due to firm sales price commitments made in 2008, when prices were higher than in 2009; · $2.2 million from the recovery of precious metals used in the Chemical Business as catalysts; · Chemical Business losses on natural gas and ammonia hedge contracts of $1.6 million compared to gains of $.6 million in the 2008 quarter. Chemical Business 2009 operating income below the gross profit line was reduced by expenses of $2.0 million compared to $.4 million in the same period last year associated with the start-up of the Pryor Facility. Also included in the 2009 pre-tax income, is a gain of $1.3 million from extinguishment of debt, as a result of acquiring $5.7 million of our Debentures Due 2012, below face value. LSB Industries, Inc. News ReleasePage 2 May 11, Review of First Quarter Results: Climate Control Business – Net sales for the Climate Control Business totaled $72.0 million, an 8.6% increase over the first quarter of 2008 primarily due to increases in sales of geothermal and water source heat pumps, offset by a decline in sales of hydronic fan coils and other Climate Control products.The outstanding performer during the quarter were residential geothermal heat pumps, with sales and new order bookings that were higher than the first quarter of 2008. The gross margin of the Climate Control Business was 31.1%, down from 32.5% in the same period last year.However, eliminating the copper hedge gains discussed above from both periods, the gross profit increased in the first quarter 2009 compared to the first quarter 2008.As noted above, the gross margin benefit from gains on copper hedging contracts was $.5 million in 2009, compared to $2.6 million in 2008. Segment operating income declined 3.7% from the same period in 2008.Again, the period-over period decline was due to higher copper hedging gains in the 2008 first quarter.Without those hedging gains in both periods, our operating profit would have improved in the first quarter 2009 from the first quarter of 2008. In addition to the difference in copper hedging gains in the two periods, during the 2009 first quarter, sales expenses were higher than the first quarter of 2008 due to increased sales and marketing personnel, primarily focused on our geothermal heat pumps. Bookings of new product orders during the first quarter were $54.9 million, a 22% decline from the first quarter of 2008.Lower bookings were generally due to the lower level of commercial construction activity, caused by the recession, offset partially by increased order levels for residential geothermal heat pumps. At March 31, 2009, the backlog of product orders was $56.8 million compared to $68.5 million at December 31, 2008. Chemical Business – Net sales for the Chemical Business totaled $74.5 million, an 18.5% decline from the first quarter of 2008.The decrease in sales was primarily due to decreases in the selling prices of Chemical Business products, caused by the steep decline in worldwide commodity prices, coupled with lower tons shipped of urea ammonium nitrate (UAN) fertilizer and most industrial and mining products, offset partially by higher tons shipped of ammonium nitrate (AN) fertilizer. Shipments of UAN fertilizer were affected by high inventory levels in the distribution chain left over from last year, less than optimum weather conditions in the market areas we serve, and fewer acres of wheat planted than last year.Lower shipments of industrial and mining products were due to generally lower demand for industrial products caused by the economic downturn. LSB Industries, Inc. News ReleasePage 3 May 11, The gross margin of the Chemical Business was 23%, up from 17% in the same period last year.Eliminating the items discussed above that impacted gross profit (gross profit in excess of current market prices, effects of natural gas and ammonia hedge contracts and recovery of precious metals) from both periods, the gross profit percentage increased in the first quarter of 2009 from the same period in 2008. Segment operating income increased 4% from the same period in 2008.Part of the period-over-period increase was due to the items discussed above partially offset by the start-up costs related to the Pryor Facility.Without those items in both periods, our operating income would have decreased slightly. During the first quarter 2009, we were able to maintain profitability, despite lower selling prices of the products we produce, because the primary raw material feedstocks we use also declined in price compared to the first quarter of CEO’s Remarks: Jack Golsen, LSB’s Board Chairman and CEO stated:“LSB started the year on an especially strong note considering the economic conditions.Both our Chemical and Climate Control businesses turned in very respectable numbers and they both are on track to achieve long-term growth.We just signed an off-take agreement with Koch Nitrogen Company for substantially all of the UAN production at our Pryor, Oklahoma plant, and production at that facility is expected to start during third quarter, barring delays.We also recently committed to construction on another 78,000 square foot addition to our ClimateMaster geothermal and water source heat pump manufacturing facility.We are continuing to increase our sales and marketing efforts for those products.We believe that the recently enacted federal tax credits for geothermal heat pumps will positively impact sales of those highly energy-efficient and green products. “During the first quarter we continued to improve our balance sheet, by reducing long-term debt, and increasing cash and stockholders’ equity.In addition to profit from our operations, we were able to purchase $5.7 million of our Debentures that are due in 2012 at a discount to face value. “Although we had a great first quarter, we seerecession related softening of the markets we serve.Construction activity is down and we expect sales of our Climate Control Business products to be lower this year than in 2008, with the possible exception of our geothermal heat pumps.Lower sales prices of our Chemical Business products will also continue to impact our revenues.Despite this, we continue to invest in the areas that we believe have long-term strategic growth potential for LSB.” LSB Industries, Inc. News ReleasePage 4 May 11, Conference Call LSB’s management will host a conference call covering the first quarter results on Monday, May 11, 2009 at 5:15 pm EDT/4:15 pm CDT to discuss these results and recent corporate developments.Participating in the call will be CEO, Jack E. Golsen; President and COO, Barry H. Golsen; Executive Vice President and CFO, Tony M. Shelby. Interested parties may participate in the call by dialing 706-679-3079.Please call in ten minutes before the conference is scheduled to begin and ask for the LSB conference call. To listen to a webcast of the call, please go to the Company’s website at www.lsb-okc.com at least 15 minutes before the conference call to download and install any necessary audio software.If you are unable to listen live, the conference call webcast will be archived on the Company’s website.We suggest listeners use Microsoft Explorer as their web browser. LSB Industries, Inc. LSB is a manufacturing, marketing and engineering company.LSB’s principal business activities consist of the manufacture and sale of commercial and residential climate control products, such as geothermal and water source heat pumps, hydronic fan coils, large custom air handlers, the manufacture and sale of chemical products for the mining, agricultural and industrial markets, and the provision of specialized engineering services and other activities. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Act of 1995.These forward-looking statements generally are identifiable by use of the words “believe,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects” or similar expressions, and such forward-looking statements include, but are not limited to, production at the new Pryor Chemical facility is expected to start during the third quarter; increase our sales and marketing efforts for our ClimateMaster geothermal and water source heat pump products; positive effects on our sales of geothermal heat pumps due to recently enacted federal tax credits for these products; effect of the recession on markets we serve; sales of our Climate Control products to be lower this year than in 2008, with certain possible exceptions; lower sales prices of our Chemical products will also continue to impact our revenues; and investments in areas that have long-term growth potential.Investors are cautioned that such forward-looking statements are not guarantees of future performance and involve risk and uncertainties, and that actual results may differ materially from the forward-looking statements as a result of various factors, including, but not limited to, general economic conditions, effect of the recession on the construction industry, acceptance by the market of our geothermal heat pump products, acceptance of our technology, changes to federal legislation or adverse regulations, available working capital, ability to install necessary equipment and renovations at the Pryor facility in a timely manner, ability to finance our investments, and other factors set forth under “A Special Note Regarding Forward-Looking Statements” contained in the Form 10-K for year ended December31, 2008 and Form 10-Q for quarter ended March 31, 2009 for a discussion of a variety of factors which could cause the future outcome to differ materially from the forward-looking statements contained in this letter. # # # See Accompanying Tables LSB Industries, Inc. News ReleasePage 5 May 11, LSB Industries, Inc. Unaudited Financial Highlights Three Months Ended March 31, 2009 and 2008 (unaudited) 2009 2008 (In Thousands, Except Per Share Amounts) Net sales $ 150,197 $ 160,455 Cost of sales 109,469 122,698 Gross profit 40,728 37,757 Selling, general and administrative expense 21,375 18,764 Provisions for losses on accounts receivable 52 90 Other expense 43 181 Other income (162 ) (610 ) Operating income 19,420 19,332 Interest expense 1,911 2,454 Gain on extinguishment of debt (1,322 ) - Non-operating other income, net (23 ) (517 ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate 18,854 17,395 Provisions for income taxes 7,349 6,720 Equity in earnings of affiliate (240 ) (232 ) Income from continuing operations 11,745 10,907 Net loss from discontinued operations 2 - Net income 11,743 10,907 Dividends on preferred stock 306 306 Net income applicable to common stock $ 11,437 $ 10,601 Weighted average common shares: Basic 21,110 21,057 Diluted 23,671 24,992 Income per common share: Basic: $ .54 $ .50 Diluted: $ .51 $ .46 (See accompanying notes) LSB Industries, Inc. News ReleasePage 6 May 11, LSB Industries, Inc. Notes to Unaudited Financial Highlights Three Months Ended March 31, 2009 and 2008 Note 1: Net income applicable to common stock is computed by adjusting net income by the amount of preferred stock dividends.Basic income per common share is based upon net income applicable to common stock and the weighted average number of common shares outstanding during each period.Diluted income per share is based on net income applicable to common stock plus preferred stock dividends on preferred stock assumed to be converted, if dilutive, and interest expense including amortization of debt issuance costs, net of income taxes, on convertible debt assumed to be converted, if dilutive, and the weighted average number of common shares and dilutive common equivalent shares outstanding and the assumed conversion of dilutive convertible securities outstanding. Note 2: During the first quarter of 2009, we acquired $5.7 million aggregate principal amount of our 2007 Debentures for $4.2 million and recognized a gain on extinguishment of debt of $1.3 million, after expensing $0.2 million of the unamortized debt issuance costs associated with the 2007 Debentures acquired. Note 3 Information about the Company’s operations in different industry segments for the three months ended March 31, 2009 and 2008 is detailed on the following page. LSB Industries, Inc. News ReleasePage 7 May 11, LSB INDUSTRIES, INC. Notes to Unaudited Financial Highlights (Continued) Three Months Ended March 31, 2009 and 2008 Three Months Ended March 31, 2009 2008 (In Thousands) Net sales: Climate Control $ 72,048 $ 66,323 Chemical 74,478 91,330 Other 3,671 2,802 $ 150,197 $ 160,455 Gross profit (1): Climate Control (2) $ 22,428 $ 21,522 Chemical (3) 17,148 15,353 Other 1,152 882 $ 40,728 $ 37,757 Operating income (4): Climate Control (2) $ 8,978 $ 9,327 Chemical (3) (5) 12,638 12,125 General corporate expenses and other business operations, net (2,196 ) (2,120 ) 19,420 19,332 Interest expense (1,911 ) (2,454 ) Gain on extinguishment of debt Non-operating other income, net: 1,322 - Climate Control - 1 Chemical 3 4 Corporate and other business operations 20 512 Provisions for income taxes (7,349 ) (6,720 ) Equity in earnings of affiliate-Climate Control 240 232 Income from continuing operations $ 11,745 $ 10,907 (1) Gross profit by industry segment represents net sales less cost of sales. Gross profit classified as “Other” relates to the sales of industrial machinery and related components. (2) During the first quarters of 2009 and 2008, we recognized gains totaling $463,000 and $2,575,000, respectively, on our exchange-traded futures contracts for copper. These gains contributed to an increase in gross profit and operating income. (3) As the result of entering into sales commitments with higher firm sales prices during 2008, we recognized sales with agross profit of $2,500,000 higher than our comparable product sales made at lower market prices available during the first quarter of 2009.In addition, we recognized recoveries of precious metals totaling $2,213,000. These transactions contributed to an increase in gross profit and operating income for the first quarter of 2009.During the first quarter of 2009, we recognized losses totaling $1,619,000 on our futures/forward contracts for natural gas and ammonia compared to gains totaling $621,000 during the first quarter of 2008. These losses contributed to a decrease (gains contributed to an increase) in gross profit and operating income for each respective period. (4) Our chief operating decision makers use operating income by industry segment for purposes of making decisions which include resource allocations and performance evaluations. Operating income by industry segment represents gross profit by industry segment less selling, general and administration expense (“SG&A”) incurred by each industry segment plus other income and other expense earned/incurred by each industry segment before general corporate expenses and other business operations, net. General corporate expenses and other business operations, net, consist of unallocated portions of gross profit, SG&A, other income and other expense. (5) During the first quarters of 2009 and 2008, we incurred expense of $1,996,000 and $421,000, respectively, associated with our idle chemical facility located in Pryor, Oklahoma that we are in the process of activating. LSB Industries, Inc. News ReleasePage 8 May 11, LSB Industries, Inc. Consolidated Balance Sheets (unaudited) March 31, 2009 December 31, 2008 (In Thousands) Assets Current assets: Cash and cash equivalents $ 52,308 $ 46,204 Restricted cash 745 893 Accounts receivable, net 75,856 78,846 Inventories: Finished goods 32,041 30,679 Work in process 2,465 2,954 Raw materials 20,494 27,177 Total inventories 55,000 60,810 Supplies, prepaid items and other: Prepaid insurance 2,456 3,373 Precious metals 15,592 14,691 Supplies 4,492 4,301 Other 2,203 1,378 Total supplies, prepaid items and other 24,743 23,743 Deferred income taxes 10,273 11,417 Total current assets 218,925 221,913 Property, plant and equipment, net 105,946 104,292 Other assets: Debt issuance costs, net 2,229 2,607 Investment in affiliate 3,693 3,628 Goodwill 1,724 1,724 Other, net 1,712 1,603 Total other assets 9,358 9,562 $ 334,229 $ 335,767 (Continued on following page) LSB Industries, Inc. News ReleasePage 9 May 11, LSB Industries, Inc. Consolidated
